Citation Nr: 1439386	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-44 482	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder other than psoriasis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to service connection for residuals of a parathyroid gland cyst.

5.  Entitlement to service connection for symptoms of breathing problems, claimed as a lung disorder, to include as due to undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for symptoms of urinary problems, incontinence and voiding, to include as due to undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C. § 1117.

7.  Entitlement to an initial evaluation in excess of 40 percent, for the period prior to March 7, 2012, for chronic fatigue syndrome and chronic pain syndrome.

8.  Entitlement to an initial evaluation in excess of 50 percent, for the period prior to May 8, 2011, and in excess of 70 percent, for the period beginning May 8, 2011, for a depressive disorder.

9.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

10.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine strain with degenerative disc disease (DDD).

11.  Entitlement to an initial evaluation in excess of 10 percent for thoracic and lumbar spine strain with DDD.

12.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

13.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to April 1982 and from January 1985 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at a May 2011 hearing conducted via videoconference.  A transcript is of record.

The case was previously before the Board in December 2011 when it was remanded for additional development. 

In a RO rating decision dated in September 2012, the Veteran was granted an evaluation of 100 percent disabling for chronic fatigue syndrome, effective March 7, 2012; an evaluation of 50 percent disabling, effective January 6, 2007, and 70 percent disabling, effective May 8, 2011, for depressive disorder; an evaluation of 10 percent disabling for cervical spine strain with DDD, effective January 6, 2007; and an evaluation of 10 percent disabling for thoracic and lumbar spine strain with DDD, effective January 6, 2007.

FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


